UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ALAN MCCLURE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00055-RLV-DCK-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James       Alan       McClure        pled      guilty        to    receiving          child

pornography that has been shipped or transported in or affecting

interstate     or       foreign      commerce,             in     violation       of       18     U.S.C.

§ 2252A(a)(2)       (2012)         (Count     1);      and        possessing       a       hard    drive

containing    visual       depictions            of    a     minor       engaged       in    sexually

explicit    conduct,          in    violation          of       18    U.S.C.     § 2252(a)(4)(B)

(2012)     (Count       2).         He      was       sentenced           to    180        months       of

imprisonment       on    each       count     to       be       served     concurrently.               On

appeal,     counsel       has      filed      a       brief          pursuant    to        Anders       v.

California,     386 U.S. 738      (1967),            asserting       there           are    no

meritorious grounds for appeal, but raising the following issue:

whether    McClure’s       prior       North       Carolina            conviction          for    second

degree     sexual       offense       triggered             the       fifteen-year          mandatory

minimum sentence under 18 U.S.C. § 2252A(b)(1) (2012).                                           For the

reason that follow, we affirm.

            McClure’s prior state offense, which involved forcing

a   fourteen-year-old           girl     to      perform          oral    sex,    was       a     proper

predicate offense for the enhancement under § 2252A(b)(1).                                             See

United    States    v.     Spence,         661 F.3d 194,     197   (4th        Cir.    2011)

(concluding    that       “involving          a       minor”         modifies     only       “abusive

sexual conduct” and applying modified categorical approach to

determine      proper           predicate             conviction           for         §        2252A(b)

enhancement).           We therefore conclude that the district court

                                                  2
properly    used   McClure’s     above      state    offense     to    impose     a

mandatory minimum fifteen-year sentence.

            In accordance with Anders, we have reviewed the record

in this case, including the issues raised in McClure’s pro se

supplemental brief, and have found no meritorious issues for

appeal.      McClure’s     guilty    plea    revealed       he   knowingly      and

voluntarily pled guilty, United States v. Vonn, 535 U.S. 55, 58

(2002), and that the hearing complied with Fed. R. Crim. P. 11.

We further find no abuse of discretion in McClure’s sentence,

see Gall v. United States, 552 U.S. 38, 41, 51 (2007) (providing

review    standard),    and   note   that    he     was    sentenced   within     a

properly    calculated    advisory    Sentencing          Guidelines   range     in

which the court expressly considered 18 U.S.C. § 3553(a) (2012)

sentencing factors.        See United States v. Mendoza–Mendoza, 597
F.3d 212, 217 (4th Cir. 2010) (noting appellate presumption of

reasonableness for sentence imposed within a properly calculated

Guidelines range).

            We therefore affirm McClure’s conviction and sentence.

This court requires that counsel inform McClure, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If McClure requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

                                      3
was served on McClure.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.


                                                                   AFFIRMED




                                    4